  Case 20-17117       Doc 13   Filed 10/02/20 Entered 10/04/20 09:02:02                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      20-17117
STEPHEN MADISON                               )
                                              )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               DuPage
               Debtor(s)                      )

                           ORDER EXTENDING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on motion of the Debtor to extend the automatic stay, the
Court having jurisdiction over the parties and the subject matter and being duly advised in the premises,
and with due notice having been given to the parties entitled thereto,

  IT IS HEREBY ORDERED THAT:

  The automatic stay is extended as to all creditors pursuant to § 362(c)(3), pending further order of the
Court.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: October 02, 2020                                             United States Bankruptcy Judge

 Prepared by:
 David M. Siegel
 ARDC 6207611
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
